Citation Nr: 0120348	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  98-12 090A	)	DATE
	)
	)


THE ISSUE

Whether a decision of October 5, 1961, by the Board of 
Veterans' Appeals, denying restoration of service connection 
for a neuropsychiatric disorder and for pes planus, involved 
clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to May 
1944.

In a decision of April 24, 2000, the Board of Veterans' 
Appeals (Board) denied a motion by the moving party alleging 
CUE in an October 5, 1961 Board decision.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which, in October 2000, 
upon a joint motion by the Secretary of Veterans Affairs and 
the veteran-appellant, vacated the Board's April 24, 2000, 
decision and remanded the case to the Board for further 
proceedings.


FINDINGS OF FACT

A decision by the Board of October 5, 1961, incorrectly 
applied the law and regulations extant at that time to the 
facts of the case and was undebatably erroneous by denying 
restoration of service connection for a neuropsychiatric 
disorder and pes planus.



CONCLUSION OF LAW

A decision by the Board of October 5, 1961, by denying 
restoration of service connection for a neuropsychiatric 
disorder and pes planus, was clearly and unmistakably 
erroneous.  38 U.S.C. §§ 24, 701(a) (1944); 38 U.S.C. § 7111 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.105(d) (1961); 38 
C.F.R. § 20.1403(a) (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In the instant case, the veteran contends that an October 5, 
1961, decision of the Board involved CUE.

The record discloses that, in May 1944, the veteran filed an 
application for compensation for "nervous condition-- 
constant headaches" and "flat feet-aggravated by 
service".  Upon consideration of his service medical 
records, a VA regional office (RO), in May 1944, granted 
service connection for anxiety neurosis and for pes planus, 
third degree, bilateral, mild.

At the time of the May 1944 rating decision, the veteran's 
service medical records contained the report of a pre-
induction examination in December 1943, at which pes planus, 
second degree, bilateral, non-symptomatic, and mild anxiety 
were noted.  The service medical records also showed that, in 
April 1944, the veteran was admitted to a service department 
hospital for evaluation.  At hospital admission, his chief 
complaint was headaches, and he gave a history of headaches 
and nervousness for 6 years.  It was noted by the admitting 
physician that he had been unable to keep up with the other 
men in training.  At the start of the interview, the 
veteran's hands and knees were shaking.  At a second 
interview, the veteran was extremely apprehensive, anxious, 
tense, and emotionally unstable, with many coarse tremors of 
the extremities.  The diagnosis was psychoneurosis, anxiety 
state, severe.  During hospitalization, it was noted that the 
veteran had third degree pes planus.  The final diagnosis was 
psychoneurosis, anxiety state, severe, cause undetermined.

In May 1944, a board of medical officers found that the 
veteran's psychiatric disability existed prior to induction, 
was not in the line of duty, was not incurred in active 
service, and was not aggravated by active service and found 
him totally unfit for military service.  The veteran was 
granted a certificate of disability for discharge on account 
of psychoneurosis, anxiety state, severe, cause undetermined.

At the time of the May 1944 rating decision, which granted 
service connection for a psychiatric disorder and pes planus, 
a statutory provision stated that all applicants for pensions 
shall be presumed to have had no disability at the time of 
enlistment; but such presumption may be rebutted.  38 U.S.C. 
§ 24 (1944).  (In 1944, service connected disability 
compensation was referred to as "pension".)  Another 
statutory provision stated that a pension might be paid to 
any person who served in the active military or naval service 
and who was disabled as a result of disease or injury or 
aggravation of a preexisting disease or injury incurred in 
line of duty in such service.  38 U.S.C. § 701(a) (1944).

A rating decision in July 1961 severed service connection for 
anxiety neurosis and pes planus.

At the time of the Board's October 5, 1961, decision, a 
regulation provided that service connection would be severed 
only where evidence established that it was clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).  38 C.F.R. § 3.105(d) (1961).  Therefore, in 
order to properly deny restoration of service connection for 
a psychiatric disorder and pes planus, which had been severed 
by RO action, the Board had to find that the grant of service 
connection in May 1944 involved CUE, and the Board so found.  
On the moving party's pending motion, the question becomes 
whether the rating decision of May 1944 involved CUE.  If it 
did not involve CUE, then it would be CUE by the Board in 
1961 to reverse it.

In May 1944, there was evidence both in favor of and against 
the veteran's claims for service connection for a psychiatric 
disorder and bilateral pes planus.  At service entrance, mild 
anxiety and second degree, non-symptomatic pes planus had 
been noted.  At service separation, severe psychoneurosis and 
third degree pes planus were found.  There was thus a tenable 
basis on which to grant service connection for the claimed 
disabilities, on the basis of aggravation during active 
service.  There was also evidence against the claims, 
particularly the report of the board of medical officers, 
whose finding was that psychoneurosis was not incurred in or 
aggravated by service, and the lack of any findings regarding 
the feet except that pes planus was third degree.  Because 
reasonable minds could have differed as to whether service 
connection should have been granted in May 1944 for a 
psychiatric disorder and bilateral pes planus, the rating 
decision of May 1944 did not involve CUE.

As the rating decision of May 1944 did not involve CUE, for 
the Board in October 1961 to find that it did involve CUE was 
in error.  The Board's error in October 1961 manifestly 
changed the outcome of the issues before the Board in October 
1961.  The Board now concludes that the Board's October 5, 
1961, decision involved CUE and that the moving party's 
motion should be granted. 38 U.S.C. §§ 24, 701(a) (1944); 38 
U.S.C. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. § 3.105(d) 
(1961); 38 C.F.R. § 20.1403(a) (2000).     



ORDER

The motion for revision of the Board's decision of October 5, 
1961, on the grounds of CUE is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



